Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Examiner acknowledges applicants’ reply dated April 30, 2021, including arguments and amendments. 

In the Pre-Interview Communication dated March 30, 2021, claims 1 – 16 were rejected under 35 USC 102(a)(2) by Bauer.

Applicants’ amendment incorporates the subject matter of claims 5 and 6 into independent claims 1, 15, and 16, and cancels claims 5 and 6.

Examiner finds applicants’ amendments successfully overcome the disclosure of Bauer. Bauer does not appear to adequately anticipate the subject matter of claims 5 or 6, because Bauer relies upon a predetermined (not dynamic) distance measure, also known as Levenshtein distance. A dynamic distance measure is required by the amended claims. This feature, in conjunction with the other recited limitations of the claims, overcomes the rejection to the claims under 35 USC 102(a)(2) over Bauer. That rejection is hereby withdrawn.

An updated search did not result in any references, taken alone or in combination, that serve to either anticipate or render obvious the claimed invention.

Claims 1 – 4 and 7 – 16 are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on June 8, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NIRAV K KHAKHAR/Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167